NOTE: This order is nonprec:edential.

United States Court of Appeals
for the Federal Circuit

STEPHEN STRAUSBAUGH,
Petitioner,

V.

GOVERNMENT PRINTING OFFICE,
Respondent.

2012-3126 .

Petition for review of the Merit Systems Protection
B0ard in case no. AT315H090034-B-3.

ON MOTION

ORDER

Stephen Strausbaugh moves for an extension of time
to pay the filing fee or file a motion for leave to proceed in
forma pauperis, and for an extension of time, until August
31, 2012, to file his reply brief.

Upon consideration thereof,

IT IS ORDERED THATZ

STEPHEN STRAUSBAUGH V. GPO 2

(1) The motion for an extension of time to pay the fil-
ing fee or file a motion for leave to proceed in forma
pauperis is granted The filing fee or the motion for in
forma pauperis is due August 31, 2012.

(2) The motion for an extension of time to file his re-
ply brief is granted Strausbaugh’s reply brief is due on or
before August 31, 2012.

FOR THE COURT

 l 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Stephen Strausbaugh
Vincent D. Phillips, Esq.

s21

"»a":.z§é'§ii'.eer:°“

JUL '| 1 2012
JAN HURBAL¥
CLEHK